Citation Nr: 0504535	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral flatfoot.


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The RO denied service connection for 
bilateral flatfoot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminated the concept of a 
well-grounded claim, and redefined the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim, and which portion of any such information 
or evidence is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Upon receipt of a substantially complete application for 
benefits,VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include but are not limited to military 
records, including service medical records; medical and other 
records from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA expense; 
and records from other Federal agencies.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises the VA that the requested records do not exist 
or the custodian does not have them.  38 C.F.R. § 3.159.

In addition, section 5103(a), title 38, U.S. Code, as amended 
by the VCAA, provides the following:

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and the claimant's representative, if 
any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As 
part of that notice, the Secretary shall indicate 
which portion of that information and evidence, if 
any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other 
applicable provisions of law, will attempt to 
obtain on behalf of the claimant.

38 U.S.C. § 5103(a).  In this case, in a letter dated in 
November 2002, the veteran has been notified of which 
evidence is necessary to substantiate his claim.  However, 
the veteran was not informed of which information and 
evidence VA would attempt to obtain on his behalf.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio, 16 Vet. App. 183.  Furthermore, the 
letter failed to inform the veteran of the VA's duty to 
assist in obtaining the evidence required to substantiate the 
claim as required by 38 U.S.C.A. § 5103A.  Thus, this claim 
must be remanded for compliance with the statute.

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

In this case, the veteran has claimed entitlement to service 
connection for flatfoot claimed as both feet arches.  On an 
examination of October 1979, for the purpose of entering into 
the service, no abnormalities of the feet were noted.  
Service medical records show that in February 1980, the 
veteran was treated for pain on both feet.  The pain had been 
ongoing for a month.  A diagnosis of bilateral flat arch, pes 
planus, was entered.  Arch supports were provided.  The 
service medical records do not contain a copy of the medical 
examination for purposes of separation from service.  

In addition, 38 C.F.R. § 3.159(c)(4)(i), provides that, in a 
claim for disability compensation, the VA is required to 
provide the veteran with a medical examination or obtain a 
medical opinion when necessary to decide the claim.
A medical examination or opinion is necessary if:

[T]he information and evidence of record does not 
contain sufficient competent medical evidence to decide 
the claim, but:
(A)	Contains competent lay evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of disability;
(B)	 Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in [38 C.F.R.] Sec. 
3.309, Sec. 3.313, Sec. 3.316, and Sec. 3.317 
manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; 
and
(C)	 Indicates that the claimed disability or symptoms 
may be associated with the established event, 
injury, or disease in service or with another 
service connected disability.

38 C.F.R. § 3.159(c)(4)(i).  A VA medical examination has not 
been conducted with respect to the issue of entitlement to 
service connection for flatfoot.  Such an examination would 
offer an opportunity to assess the current nature of any foot 
disability and to obtain an opinion as to the etiology of any 
such disability.  There is medical evidence, such as a VA 
outpatient medical record dated in September 2004, showing 
that the veteran has a current diagnosis of left hallux 
valgus deformity.  When seen at a VA facility in August 2002, 
for cellulites of the right leg, he was noted to be an "avid 
runner."  In October 2002, he was seen at a VA facility for 
hallux valgus of the left foot, at which time it was 
indicated that "he runs frequently."  The presence of a 
current foot disorder triggers the VA's duty to afford the 
veteran a disability evaluation examination for the purpose 
of obtaining an opinion regarding whether there is a nexus 
between the current disability and the flatfoot treated in 
service.  Thus, the claim will be remanded for a VA 
examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1. The RO should provide the veteran with 
the notice requirements of the VCAA, to 
include notifying him and his 
representative, if any, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for service 
connection for flatfoot, claimed as both 
feet arches, and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any foot disorder, to include 
flatfoot, which the veteran may currently 
have.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  In particular, 
the examiner should review the service 
medical records showing a diagnosis of 
pes planus.  The examiner should also 
review the post-service medical records 
showing the veteran's current problems 
with his feet.  The examiner should 
record the full history of the disorder, 
including the veteran's own account of 
the nature of his claimed flatfoot.  The 
examiner should specifically comment as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any currently found 
foot disability was caused, had its 
onset, or was aggravated by the veteran's 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if the benefits 
sought on appeal may now be granted.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a SSOC and given the 
opportunity to respond thereto.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



